DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 1, 5, and 8, the cancelation of claims 2-4 and 7, and the addition of claims 18-20 in the response filed April 4, 2022 have been acknowledged.

Response to Arguments
Applicant’s arguments, filed April 4, 2022, with respect to the rejection(s) of claims 1, 5, 6, and 8 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.  Please refer to the detailed discussion below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ultrasonic actuator” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the at least one ultrasonic actuator.”
Claim 1 recites the limitation “the piezoelectric transducers” in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the one or more piezoelectric transducers.”
Claim 1 recites the limitation “the ultrasonic frequency” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation “the ultrasonic actuator” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the at least one ultrasonic actuator.”
Claims 6, 8, and 18-20 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (U.S. Patent 3,284,761).
Claim 1: Douglas teaches a system comprising: at least one ultrasonic actuator [Fig. 1; col. 2, lines 44-72], wherein the at least one ultrasonic actuator comprises: a piezoelectric transducer [(15), Fig. 1], wherein the piezoelectric transducer has a front side and a back side [Fig. 1; col. 2, lines 44-56] and wherein the piezoelectric transducer is adapted to produce ultrasonic frequency [col 3, lines 73-74: 60 kilocycles/second equals 60 kHz which is within the ultrasonic frequency range]; a front mass located on the front side of the piezoelectric transducer [(10), Fig. 1; radiating head reads on “front mass”; col. 2, lines 45-48]; a back mass located on the back side of the piezoelectric transducer [(18), Fig. 1; col. 2, lines 60-63]; a preloader [(24), Fig. 1], where the preloader connects and applies compression to the front mass, the piezoelectric transducer, and the back mass [col. 2, line 69-col. 3, line 18]; and an enclosure encapsulating the piezoelectric transducers, the front mass, the back mass, and the preloader to produce a waterproof enclosure for the at least one ultrasonic actuator [(44 and 61), Fig. 2B; col. 4, lines 25-26 and 46-50; col. 1, lines 10-12]. 
Douglas teaches all of the structural elements of the claim, specifically those requiring a piezoelectric transducer adapted to produce ultrasonic frequency.  Therefore, Douglas would be capable of disrupting biofilm and algae growth on a surface of a structure because all of the structural limitations are met.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  See MPEP 2114.

Claim 6: Douglas teaches the limitations of claim 1 above.  Douglas also teaches more than one ultrasonic transducer [Fig. 2B; col. 4, lines 22-25].

Claim 18: Douglas teaches the limitations of claim 6 above.  Douglas also teaches that the enclosure encapsulates more than one ultrasonic actuator [Fig. 2B; col. 4, lines 22-26].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (U.S. Patent 3,284,761) as applied to claim 1 above, and further in view of Thottathil et al. (U.S. PGPub 2010/0126942).
Claim 5: Douglas teaches the limitations of claim 1 above.  Douglas also teaches that the piezoelectric transducer has a circular shape [(15), Fig. 1] and comprises transducer receiving portals [Fig. 1] [col. 2, lines 48-52; col. 2, line 64-col. 3, line 18], that the front mass comprises a front receiving portal [Fig. 1; col. 2, line 64-col. 3, line 18], wherein the back mass is circular in shape [(18), Fig. 1] and comprises a back receiving portal [Fig. 1; col. 2, line 64-col. 3, line 18, wherein the preloader has a cylindrical shape [Fig. 1; col. 2, line 70], and the preloader passes through the front receiving portal, the transducer receiving portals, and the back receiving portal [Fig. 1; col. 2, line 64-col. 3, line 18].
	Douglas does not explicitly teach that the front mass is circular in shape.  However, Thottathil teaches that it is known for a front mass of an ultrasonic device to be circular in shape [Fig. 4; paragraph 23].  Douglas and Thottathil teach a front mass of an ultrasonic device can be various shapes in order transmit acoustic energy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circular shaped front mass of Thottathil for the front mass of Douglas because both front masses are used to transmit acoustic energy.  The substitution would have resulted in the predictable result of providing a front mass that transmits acoustic energy. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (U.S. Patent 3,284,761) as applied to claim 1 above, and further in view of Lewis et al. (U.S. Patent 6,392,327) and Thottathil et al. (U.S. PGPub 2010/0126942).
Claims 8 and 19: Douglas teaches the limitations of claim 1 above.  Douglas teaches that the ultrasonic transducer can be used as an underwater sound transducer for use in soar systems [col. 1, lines 10-12], but it does not explicitly teach that the system is placed in proximity to the underwater structure surface to permit the surface to receive the ultrasonic frequency or that the system is installed on the surface to generate ultrasonic vibrations on the surface.  However, Lewis teaches it is known that sonic transducers, in particular ultrasonic transducers, are used in a wide variety of applications to provide a sonic output including sonar systems and cleaning [col. 1, lines 9-13].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic transducer of Douglas as a cleaning system as taught by Lewis because Lewis teaches it is known to use the same transducers in a wide variety of applications.
Lewis does not explicitly teach the placement of the transducer relative to the surface being cleaned.  However, Thottathil teaches a system for disruption of biofilm and algae growth on a surface wherein the system is attached [reads on “installed”] to the surface to generate ultrasonic vibrations on the surface [Fig. 9; paragraphs 2, 11 and 30].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the system of Douglas to a surface as taught by Thottathil in order to disrupt biofilm and algae growth based on the teachings of Lewis that ultrasonic transducers can be used in both sonar systems and cleaning.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (U.S. Patent 3,284,761) as applied to claim 1 above, and further in view of Lewis et al. (U.S. Patent 6,392,327), Thottathil et al. (U.S. PGPub 2010/0126942), and Yousef et al. (WO 2013/055207).
Claim 20: Douglas teaches the limitations of claim 1 above.  Douglas teaches that the ultrasonic transducer can be used as an underwater sound transducer for use in soar systems [col. 1, lines 10-12], but it does not teach that the ultrasonic frequency is a natural frequency of the structure, and wherein the natural frequency of the structure is dependent upon structural stiffness and mass. However, Lewis teaches it is known that sonic transducers, in particular ultrasonic transducers, are used in a wide variety of applications to provide a sonic output including sonar systems and cleaning [col. 1, lines 9-13].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic transducer of Douglas as a cleaning system as taught by Lewis because Lewis teaches it is known to use the same transducers in a wide variety of applications.
Douglas and Lewis do not explicitly teach that the ultrasonic frequency is a natural frequency of the structure, and wherein the natural frequency of the structure is dependent upon structural stiffness and mass.  However, Thottathil teaches a system for disruption of biofilm and algae growth on a surface wherein the system is attached to the surface to generate ultrasonic vibrations on the surface [Fig. 9; paragraphs 2, 11 and 30].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the system of Douglas to a surface as taught by Thottathil in order to disrupt biofilm and algae growth based on the teachings of Lewis that ultrasonic transducers can be used in both sonar systems and cleaning.
Yousef teaches a system for preventing and controlling algae where it is known to have the frequency of the ultrasonic waves match the natural frequency of vibration of the object so that resonance occurs in order to alter the mechanical properties which will allow for the prevention/disruption of the algae to occur [abstract; page 8, lines 10-21].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultrasonic frequency of the transducer of Douglas, Lewis, and Thottathil be the natural frequency of the structure as taught by Yousef in order to have resonance occur which alters the mechanical properties and allows for the prevention/disruption of the algae.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759